      Case 2:19-cr-00055-CJB-JCW Document 39 Filed 12/20/19 Page 1 of 1
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                      CRIMINAL NO. 19-55
 VERSUS                                                        SECTION "J"
 GREGORY ST. ANGELO                                            VIOLATION: 18 U.S.C. 1349

                NOTICE OF SENTENCING on APRIL 2, 2020 AT 9:30 A.M.

                                 (previously set for 1/9/20)

Take notice that this criminal case has been set for SENTENCING on THURSDAY, APRIL 2, 2020

AT 9:30 A.M. before Judge CARL J. BARBIER, Courtroom C-268, 500 Poydras Street, New

Orleans, Louisiana 70130.

IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING.

PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY
OUTSIDE THE AFORESAID COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES
PRIOR TO APPEARANCE.
                                    WILLIAM W. BLEVINS, CLERK
Date: December 20, 2019
                                    by: Gail Chauvin, Deputy Clerk
TO:
                                    AUSA: Sharan E Lieberman, T.A.
GREGORY ST. ANGELO (BOND)
                                    U.S. Marshal
Counsel for Defendant:
Peter M. Thomson                    U.S. Probation Officer
Phillip A. Wittmann
pthomson@stonepigman.com            U.S. Pretrial Services
pwittmann@stonepigman.com
                                    JUDGE

                                                  MAGISTRATE

                                                  COURT REPORTER COORDINATOR
                                                  INTERPRETER: no



                                                  Special Agent Krista Bradford
                                                  Federal Bureau of Investigation


                                                  If you change address,
                                                  notify clerk of court
                                                  by phone, 589-7694
